Title: John Melish to Thomas Jefferson, 23 November 1816
From: Melish, John
To: Jefferson, Thomas


          
             Dear Sir,
            Philadelphia 23 nov 1816
          
          I have the pleasure of presenting You with a Copy of my new map and Description of the United States and Contiguous Countries, which I respectfully Submit to Your attention. As it is the first map that professes to give a display of all that is known of Louisiana, in Connection with the United States, it will probably be gratifying to You who Contributed so much towards  procuring that very interesting region for the use of the inhabitants of these States. When I first laid the materials together, so as to form a picture of that Country, I was delighted with its appearance, and have often reflected with pleasure in the anticipation of its giving similar sensations to you.—
          You will observe that I have given a view of the present State of the Geography of the Country at the close of the Statistical Account of the United States; and being very desirous of engaging the respective State Governments in the business of promulgating the Geography it, I have printed a number of Setts of the Geographical Intelligence Separately, and intend to transmit one, with a Circular letter, to the Governor of each State. I have enclosed you a Copy
			 of each of these papers. You will observe that the Legislature of this State passed an Act on the Subject. The Governor of new Jersey writes me that a Committee are appointed to Consider of the best mode of Constructing a map of New Jersey. I have written to the Governor of Virginia by this post. I shall forthwith address the Governors of the other States, so as the subject may Come before the respective Legislatures the ensuing Sessions, and am in hopes that each State
			 will eventually have its own map, supported & kept Correct at the Public expence; and thus pave the way for the execution of a Splendid National map or Atlas.
          It will give me pleasure to have your opinion of the present work, and with best wishes for Your happiness, I have the honour to be—very respectfully
          
            Your friend
            John Melish
          
        